On June 18, 2003, the Board of Commissioners on Grievances and Discipline certified its final report to this court in this case recommending that respondent, Paul M. Weaver III, Attorney Registration No. 0067277, last known business address in Cincinnati, Ohio, be indefinitely suspended. On August 4, 2003, relator filed a motion to remand to the Board of Commissioners on Grievances and Discipline. Upon consideration thereof,
*1552IT IS HEREBY ORDERED by the court that this cause be, and hereby is, remanded to the Board of Commissioners on Grievances and Discipline for further proceedings. It is further ordered, sua sponte, that proceedings before this court in this case are stayed until further order of this court. Costs to abide final determination of the case.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.